Citation Nr: 1745892	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  16-40 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to April 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is in equipoise on the issue of whether the Veteran incurred a bilateral hearing loss disability during service. 

2.  The evidence is in equipoise on the issue of whether the Veteran incurred tinnitus during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 
§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he incurred hearing loss and tinnitus disabilities during service as the result of acoustic trauma.       

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

To establish direct service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.    

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disorders such as neurological disability, to include sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

Under VA guidelines, hearing loss will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, service connection findings are warranted for bilateral hearing loss disability and for tinnitus:    

First, private and VA medical evidence dated during the appeal period (i.e., since May 2012) demonstrates that the Veteran currently has hearing loss for VA purposes and tinnitus.  This is demonstrated in a January 2013 VA audiological examination report of record.  This examiner referenced the Veteran as having tinnitus, and noted criteria that satisfied the requirements under 38 C.F.R. § 3.385.  Specifically, the examiner noted auditory thresholds higher than 40 in several frequencies bilaterally, and noted speech recognition below 94 percent in the left ear.  

Second, the evidence of record indicates that the Veteran was exposed during active duty to acoustic trauma while serving as a mechanic.  His service treatment records (STRs) do not contain a diagnosis of hearing loss disability or tinnitus, or even complaints of such problems.  Nevertheless, his personnel records and a detailed lay assertion received in July 2013 indicate exposure to noises:

I was working as a mechanic in a motor pool at Btray A Howitzer Bn 92 Arty, at Fort Bragg N.C.  I would have to go into the field to repair the 155 Howitzer/the M48 Tanks/the 105 Howitzer plus other trucks and numerous times it was in the middle of firing the weapons.  The sound was extremely loud and it would hurt my ears.  It was the loudest sound I was ever around in my entire life.  We did not have ear sound protection at that time.  Since then I have periodic and recurring ringing in my ears and now I have it most of the time.

As the Veteran is competent to describe lay observable matter such as loud noises, diminished hearing, and ringing in the ears, his statements are of probative value with regard to in-service noise, in-service symptoms, and symptoms since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
     
Third, the evidence is in equipoise regarding whether the in-service noise exposure relates to current hearing loss and tinnitus.  See Alemany and Gilbert, both supra. 

On the one hand, the January 2013 VA examiner stated that it would be mere speculation to provide a nexus opinion in this matter.  The examiner indicated that the lack of medical evidence dated during service addressing hearing rendered it impossible to comment on the claim.  This examiner's conclusion is of diminished probative value, however.  It is not a comment on the actual issue of medical nexus.  Further, it ignores the fact that the absence of in-service evidence of a hearing disability is not fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As the absence of documentation evidencing in-service hearing problems is the premise of the examiner's comments, the comments are not persuasive.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).    

Meanwhile, a private medical opinion submitted into evidence in July 2013 tends to support the Veteran's claims.  In the opinion, the private audiologist indicated that he interviewed and evaluated the Veteran, found that he had hearing loss disability and tinnitus, and stated that, "[b]ased on this assessment it is more than likely that [the Veteran's] hearing loss and tinnitus was due to his military experience (particularly working as a mechanic in the motor pool)."  
  










Based on the foregoing evidentiary background, the Board cannot find that a preponderance of the evidence is against the claims to service connection.  Rather, the evidence is in equipoise as to whether the hearing loss disability and tinnitus are related to service.  Therefore, it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.     


ORDER

Service connection for bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


